Citation Nr: 0432993	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  94-36 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
foot injury residuals from September 18, 1997.

2.  Entitlement to a rating in excess of 20 percent for left 
foot injury residuals prior to September 18, 1997.

3.  Entitlement to a rating in excess of 10 percent for 
pilonidal cyst excision residuals.

4.  Entitlement to a compensable rating for right fifth 
finger fracture residuals.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

Appellant, a friend and her mother and father


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1983 to May 1992, and also had a period of active duty 
for training (ACTDUTRA) with the United States Army Reserve 
from December 1981 to April 1982.  As a preliminary matter, 
the Board finds that there are procedural matters that must 
be noted.  Historically, this case initially came before the 
Board of Veterans' Appeals (Board) on appeal from a July 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Seattle, Washington which, in pertinent 
part, granted service connection for "[r]esiduals 
sural/cutaneous nerve entrapment left foot/plantar 
warts/neuroma/scar tissue," effective from May 27, 1992 (the 
day after her separation from service).  A local hearing was 
conducted in January 1995.  In June 2002 the RO assigned a 30 
percent rating for the service-connected left foot injury 
residuals, effective from August 19, 1997.  Both "stages" 
of the rating are on appeal.  Two claims previously perfected 
for appeal (from the July 1993 rating decision) to the Board, 
entitlement to service connection for thoracic and lumbar 
spine disorders were subsequently granted by the RO in July 
1995.  Hence, they are no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim and what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  VA will 
also "request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This was not 
accomplished.  Although a duty to assist letter was mailed to 
the veteran in January 2001 (and resent in February 2001), 
that letter, while mentioning the VCAA, did not provide the 
veteran with all the notice mandated by the VCAA.  Also, 
neither that letter, nor the June 2002 and December 2003 
supplemental statements of the case (SSOCs), informed the 
veteran of pertinent VCAA regulations.  As explained below, a 
remand is required for other reasons.  However, the veteran 
also has the right to receive full VCAA mandated notice.

Regarding the rating for pilonidal cyst excision residuals, 
the criteria for rating skin disorders were revised effective 
August 30, 2002.  The veteran has not been advised of the 
revisions.  Her claim must be considered under both the old 
and the new criteria.

Likewise, concerning the veteran's increased rating claim for 
right fifth finger fracture residuals, the criteria for 
rating ankylosis and limitation of motion of the hands were 
revised effective August 26, 2002.  The veteran should be 
advised of these regulatory changes, as her claim must be 
considered under both the old and (effective from August 26, 
2002) the new criteria.

Evidence of record also shows that the veteran may be in 
receipt of Social Security Administration (SSA) disability 
benefits.  See letter of January 2001 (resent in February 
2001) where the RO indicated "Also, tell us, did the Social 
Security agency review any private medical records?"  The RO 
has not obtained medical records which were the basis for any 
potential award of SSA benefits.  Such records may contain 
information pertinent to the veteran's claims, and VA is 
obligated to obtain them.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be provided adequate 
notice of the VCAA as it pertains to her 
instant claims in full compliance with the 
statutory provisions, implementing 
regulations, and all interpretative court 
decisions.  In addition to being advised of 
what is needed to establish entitlement to 
the benefits sought, what the evidence shows, 
and of her and VA's respective 
responsibilities in claims development, the 
veteran should be specifically advised to 
submit everything she has pertinent to the 
claims.  The veteran and her representative 
should have the opportunity to respond.  She 
should also be advised of the revised 
criteria for rating skin disorders (effective 
August 30, 2002) and rating ankylosis and 
limitation of motion of the hands (effective 
August 26, 2002).

2.  The RO must ascertain whether or not SSA 
has adjudicated a claim by the veteran for 
disability benefits.  If so, the RO should 
obtain from SSA copies of all medical records 
considered.

3.  The veteran should be afforded a VA 
skin examination to determine the current 
severity of her service-connected 
pilonidal cyst excision residuals.  Her 
claims folders should be available to the 
examiner for review in conjunction with 
the examination.  The examination report 
should consider all findings necessary to 
evaluate the scar under both the old and 
new criteria for rating skin disorders 
[in effective before and from August 30, 
2002].  The examiner must be provided 
copies of both sets of criteria.  The 
examiner should describe any impairment 
in detail.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of her disability from residuals 
of fracture of the right fifth finger.  
The claims folders should be made 
available to and reviewed by the 
examiner.  Any indicated tests or studies 
should be performed, including ranges of 
motion in the fifth finger of the right 
hand, measured in terms of the gap 
between the fingertip and the proximal 
transverse crease of the palm.  The 
examiner should comment on the presence 
or absence of ankylosis in the joints of 
the right fifth finger.  The examiner 
should comment on such matters as 
weakness, excess fatigability, pain with 
motion, incoordination, impaired ability 
to execute skilled movements smoothly, 
swelling, deformity or atrophy of disuse.  
The examiner should provide a full 
explanation of the rationale for any 
opinions given.

5.  The RO should then readjudicate the 
claims (including under the revised criteria 
for rating skin disorders (effective August 
30, 2002) and finger disorders (effective 
August 26, 2002)).  If any claim remains 
denied, the RO should provide the veteran and 
her representative an appropriate SSOC, and 
give them the opportunity to respond.  The 
case should then be returned to the Board for 
further appellate review.

The purposes of this remand are to satisfy VCAA notice 
requirements and to assist the veteran in development of her 
claims.  She has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


